UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2005 ITEM 1. REPORT TO SHAREHOLDERS. SEMIANNUAL REPORT John Hancock High Income Fund November 30, 2005 These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: * Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. * Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 31, 2005, with the same investment held until November 30, 2005. Account value Expenses paid $1,000.00 Ending value during period on 5-31-05 on 11-30-05 ended 11-30-05 1 Class A $1,025.30 $6.59 Class B 1,021.70 10.12 Class C 1,021.70 10.12 Class I 1,027.10 4.83 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period.
